UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1272


WILLIAM FEEGBA,

                    Plaintiff - Appellant,

             v.

GEORGE BUSH; MITT ROMNEY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:17-cv-03725-ELH)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Feegba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Feegba appeals the district court’s order dismissing his complaint for lack

of subject-matter jurisdiction as frivolous. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Feegba’s informal brief does

not challenge the basis for the district court’s disposition, Feegba has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




                                               2